SAMUEL, Judge
(concurring).
I agree with the majority opinion and decree. This concurrence is written simply for the purpose of emphasizing what to me is an important consideration.
The defendant had heard the statement made four or five times and had repeated it from the pulpit despite the fact that he made no attempt to investigate the truth thereof. Ordinarily the absence of any investigation would be fatal to the defense of qualified privilege. In order for the doctrine to apply the statement must have been made in good faith and with just or probable cause to believe it to be true. Waldo v. Morrison, 220 La. 1006, 58 So.2d 210, 32 A.L.R.2d 419. But the record does contain references to several instances, occurring prior to the time the alleged slander occurred and then known to the defendant, in which Mrs. Gaillot’s actions were of such a nature as to reasonably result in the defendant having just or probable cause to believe the statement to be true.
I respectfully concur.